DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the remaining rows" in line 4  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the remaining rows" in line 4  There is insufficient antecedent basis for this limitation in the claim.

Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. US 10,949,298 B2 in that claim 1 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 1 of the present application. Claim 1 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 1. A method of generating an error correction circuit for correcting an error in a codeword read from a memory, comprising: constructing a generation matrix (G matrix); transforming the G matrix into a systematic form, wherein the transformed G matrix is composed of a parity matrix (P matrix) and a check matrix (H matrix); sorting rows of the P matrix according to row weights; determining a number of rows in the P matrix to be truncated in view of a correcting strength and a number of data bits; generating a truncated P matrix by keeping the sorted rows of the P matrix that have weights less than or equal to weights of the truncated rows of the P matrix so as to minimize a number of logic gate operations; and forming an error correction circuit in at least one of a digital electronic circuit, an application-specific integrated circuit, a field programmable gate array, and a computer circuit implemented as at least one of hardware, firmware and software with the number of logic gate operations minimized according to the truncated P matrix to correct the error of the codeword.
Claim 1. A method of generating an error correction circuit for correcting an error in a codeword read from a memory, comprising: constructing a generation matrix (G matrix); transforming the G matrix into a systematic form, wherein the transformed G matrix is composed of a parity matrix (P matrix) and a check matrix (H matrix); sorting rows of the P matrix according to row weights; determining a number of rows in the P matrix to be truncated in view of a correcting strength and a number of data bits; generating a truncated P matrix by truncating the sorted rows of the P matrix that have first row weights and keeping the sorted rows of the P matrix that have a second row weights so as to minimize a number of logic gate operations; generating an error correction circuit structure with the number of logic gate operations minimized according to the truncated P matrix to correct the error of the codeword, wherein the first row weights are greater than the second row weights; and forming the error correction circuit by implementing the error correction circuit structure in at least one of a digital electronic circuit, an application-specific integrated circuit, a field programmable gate array, and a computer circuit implemented as at least one of hardware, firmware and software.


Claim 1 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 1 of the present application and as such anticipates claim 1 of the present application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the present application is anticipated by claim 2 of U.S. Patent No. US 10,949,298 B2 in that claim 2 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 2 of the present application. Claim 2 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.


Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 2. The method according to Claim 1, wherein the H matrix is a transpose of the P matrix.
Claim 2. The method according to claim 1, wherein the H matrix is a transpose of the P matrix.


Claim 2 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 2 of the present application and as such anticipates claim 2 of the present application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the present application is anticipated by claim 3 of U.S. Patent No. US 10,949,298 B2 in that claim 3 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 3 of the present application. Claim 3 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 3. The method according to Claim 1, after sorting, further comprising: forming the sorted rows in groups by their row weights; and determining that front x groups of the sorted rows have a sum of row weights smaller than the number of data bits k by q, q being smaller than the row weight of the (x+1)-th group.
Claim 3. The method according to claim 1, after sorting, further comprising: forming the sorted rows in groups by their row weights; and determining that front x groups of the sorted rows have a sum of row weights smaller than the number of data bits k by q, q being smaller than the row weight of the (x+1)-th group.


Claim 3 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 3 of the present application and as such anticipates claim 3 of the present application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the present application is anticipated by claim 4 of U.S. Patent No. US 10,949,298 B2 in that claim 4 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 4 of the present application. Claim 4 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 4. The method according to Claim 3, wherein the correcting strength is one bit, further comprising: randomly selecting q rows in the (x+1)-th group to make a sum of row weights of the front x groups and the selected q rows equals k; and truncating remaining rows.
4. The method according to claim 3, wherein the correcting strength is one bit, further comprising: randomly selecting q rows in the (x+1)-th group to make a sum of row weights of the front x groups and the selected q rows equals k; and truncating the remaining rows.


Claim 4 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 4 of the present application and as such anticipates claim 4 of the present application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the present application is anticipated by claim 5 of U.S. Patent No. US 10,949,298 B2 in that claim 5 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 5 of the present application. Claim 5 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 5. The method according to Claim 3, wherein the correcting strength is t bits, t being a natural number greater than one, further comprising: combining every t rows in the (x+1)-th group; and determining a sum of row weights for every combined t rows.
Claim 5. The method according to claim 3, wherein the correcting strength is t bits, t being a natural number greater than one, further comprising: combining every t rows in the (x+1)-th group; and determining a sum of row weights for every combined t rows.


Claim 5 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 5 of the present application and as such anticipates claim 5 of the present application.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the present application is anticipated by claim 6 of U.S. Patent No. US 10,949,298 B2 in that claim 6 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 6 of the present application. Claim 6 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
6. The method according to Claim 5, wherein the step of combining every t rows further comprises: combining every t rows bit wise by a logic OR gate.
Claim 6. The method according to claim 5, wherein the step of combining every t rows further comprises: combining every t rows bit wise by a logic OR gate.


Claim 6 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 6 of the present application and as such anticipates claim 6 of the present application.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the present application is anticipated by claim 7 of U.S. Patent No. US 10,949,298 B2 in that claim 7 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 7 of the present application. Claim 7 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 7. The method according to Claim 5, further comprising: selecting q rows in the (x+1)-th group that each results in a smaller row weight than unselected rows when combined with others; and truncating the remaining rows.
Claim 7. The method according to claim 5, further comprising: selecting q rows in the (x+1)-th group that each results in a smaller row weight than unselected rows when combined with others; and truncating the remaining rows.


Claim 7 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 7 of the present application and as such anticipates claim 7 of the present application.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10,949,298 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the present application is anticipated by claim 8 of U.S. Patent No. US 10,949,298 B2 in that claim 8 of U.S. Patent No. US 10,949,298 B2 contains all the limitations of claim 8 of the present application. Claim 8 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/193,363
U.S. Patent No. US 10,949,298 B2
Claim 8. The method according to Claim 7, further comprising: determining a number of logic gates based on the P matrix after truncation.
Claim 8. The method according to claim 7, further comprising: determining a number of logic gates based on the P matrix after truncation.


Claim 8 of U.S. Patent No. US 10,949,298 B2 as shown in the table above contains every element of claim 8 of the present application and as such anticipates claim 8 of the present application.

Allowable Subject Matter
Claims 9, 10, 11, 14, 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent claim 9, the prior arts do not teach constructing a generation matrix (G matrix), given a t-bit error-correcting code (ECC) strength; transforming the G matrix into a systematic form, wherein the transformed G matrix is composed of a parity matrix (P matrix) and a check matrix (H matrix); sorting rows of the P matrix according to row weight in an ascending order; determining a number of rows in the P matrix to be truncated; determining that a total number of front x groups of the sorted rows is smaller than a number of data bits k by q, q being smaller than a row number of the (x+1)-th group; for the rows in the (x+1)-th group, determining a sum of row weights for every combined t rows; and forming an error correction circuit according to the P matrix to be truncated for determining the error of the codeword, wherein a subset of the (x+1)-th group is truncated from the P matrix.
Claims 10, 11, 14, 15 are dependent claims upon claim 9.

Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent claim 16, the prior arts do not teach constructing a generation matrix (G matrix), given a t-bit error-correcting code (ECC) strength; transforming the G matrix into a systematic form, the transformed G matrix composed of a parity matrix (P matrix) and a check matrix (H matrix); generating a syndrome for a retrieved data bit vector by using the H matrix; combining u rows of the P matrix, u being a natural number not greater than t so as to truncate the P matrix; determining the error when combined u rows match the syndrome; and forming the error correction circuit for correcting the error of the codeword according to the syndrome, wherein a number of logic 1's in the truncated P matrix is minimized in response to truncating the P matrix; generating an error correction circuit structure for correcting the error of the codeword according to the syndrome. 
Claims 17-20 are dependent claims upon claim 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen (US 6675349 B1, date published: 2004-01-06) discloses that advantage is taken of the presence of ordinary parity check bits occurring in the data flow in a computer or other information-handling system to improve error correction capability while at the same time providing simpler decoding. More particularly, the encoding and decoding system, methods, and devices herein include the capability of separating error correction in data bits and in parity check bits. In this regard, it is noted that the present invention therefore provides an improved memory system in which the parity check bits do not have to be stripped off prior to storage of data into a memory system with error correction coding redundancy built in. Instead of these parity check bits being stripped off, they are incorporated into a generalized and generalizable error correction system which produces a significantly simple decoding and error correction structure. The system provides for SEC-DED code capabilities while at the same time providing capabilities for correcting multiple odd numbers of errors occurring in distinct groups. Accordingly, the present invention provides encoding and decoding systems and methods, and a correspondingly improved memory system (abstract).

Hsieh (US 5781568 , date published: 1998-07-14) discloses that an S8ED system is implemented in a memory system to detect single errors involving one or more bits in a byte of subject data, stored in and retrieved from the memory system. Relationships between the subject data and parity data, which are used to detect errors in the subject data, are defined by a novel check matrix. The novel check matrix includes a number of constituent matrices, each of which includes eight (8) vectors. Each vector of a constituent matrix (i) has a number of elements which is equal to the number of parity bits used to detect errors in the subject data; (ii) is a concatenation of a building block vector, one or more instances of one of two base generating vectors, and one or more instances of the other of the two base generating vectors; and (iii) is distinct from all other vectors of the same constituent matrix. Each vector of the check matrix represents check data resulting from a single erroneous bit in either the subject data or the initial parity data and accordingly defines relationships between the subject data and the parity data. These relationships are implemented in error correction code generators to derive parity data from subject data to detect errors in the subject data (abstract).

Shin et al. (US 20050149845 A1, date published: 2005-07-07) disclose that an LDPC encoding method in a digital communication system is provided, in which a parity-check matrix H having a plurality of circulant matrices as elements is first generated. A generation matrix G is generated using the parity-check matrix. Information bits are then encoded using the generation matrix G (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111